Citation Nr: 0613363	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological deficits of the left leg and secondary injuries 
to the head, shoulders, back, and ribs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to February 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In July 1997, the veteran testified at a Board hearing in 
Washington, D.C.  In September 1997, this case was remanded 
by the Board to the RO for further evidentiary development.  

Following compliance with the remand, the Board issued a 
decision in June 1999 which determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to compensation for neurological deficits of the 
left leg and secondary injuries to the head, shoulders, back 
and ribs under the provisions of 38 U.S.C.A. § 1151.

In November 2000, the United States Court of Appeals for 
Veterans Claims ("the Court"), issued an Order vacating the 
June 1999 Board decision and remanded the case to the Board.  
In July 2001, the Board determined that additional disability 
was not the result of VA treatment within the meaning of the 
applicable law and regulations.  Thus, entitlement to 
compensation under 38 U.S.C.A. § 1151 for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back, and ribs, was denied.

In October 2002, the Court vacated that decision and remanded 
the matter to the Board.  In August 2003, the Board remanded 
this case for compliance with the Veterans Claims Assistance 
Act (VCAA).  In May 2005, finding that there had been a 
Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded 
the case for compliance with the VCAA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there have been numerous significant 
changes in the law regarding the VA's duties under the VCAA.  
In the present case, the veteran is alleging that the 
government's settlement in his Federal Torts Claims Act suit 
is an admission of guilt on the part of the VA for the 
veteran's injuries.  The Board notes, that while the veteran 
has submitted documents related to the tort's claim suit, he 
has only submitted document's filed by him.  No documents 
filed by the government in response to the suit have been 
submitted by the veteran.  Furthermore, the Board notes that 
while the veteran has submitted the payment voucher for the 
settlement of the suit, he has not submitted the settlement 
agreement.  To ensure that the veteran is afforded due 
process, these documents should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should try to obtain all of the 
available documents related to the Federal 
Torts Claims Act suit filed by the veteran 
and the settlement reached for said suit.  
(The requested is limited to public or 
filed documents, not those subject to any 
privilege.)  If the RO cannot obtain the 
documents they should inform the veteran 
of the same and request the veteran to 
provide any copies of the documents 
related to the suit, to include the 
settlement agreement, that he may have in 
his possession.

2.  The RO should ensure compliance with 
the notice requirements set forth in 
Dingess/Hartman v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) (Hartman, 
No. 02-1506).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






